       Case 18-50897-btb        Doc 37     Entered 10/18/18 10:10:46      Page 1 of 3



 1   KEVIN A. DARBY, ESQ. (#7670)                                     Electronically filed 10/18/2018
     TRICIA M. DARBY, ESQ. (#7956)
 2   DARBY LAW PRACTICE, LTD.
     4777 Caughlin Parkway
 3
     Reno, Nevada 89519
 4   Telephone: (775) 322-1237
     Facsimile: (775) 996-7290
 5   E-mail: tricia@darbylawpractice.com
 6   Attorney for Debtor
 7                              UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEVADA
 8

 9   In re:                                              CASE NO.      BK-N-18-50897-BTB
                                                         Chapter 13
10   STEVEN M. WALDREN,
                                                         OPPOSITION TO HMC ASSETS, LLC’S
11                                                       MOTION TO DISMISS
12                               Debtor.                 Hearing Date: November 1, 2018
13                                                       Hearing Time: 3:00 p.m.
     ______________________________________/
14
              STEVEN M. WALDREN (“Debtor”), by and through his attorney, DARBY LAW
15
     PRACTICE, LTD., hereby hereby opposes HMC Assets, LLC Solely in its Capacity as Separate
16
     Trustee of CAM XIVA Trust, its successors and assigns’ (the “HMC Assets”) Motion to Dismiss
17
     filed herein on September 25, 2018 (the “Motion”), based on the following points and authorities.
18                                   POINTS AND AUTHORITIES
19            1.   On August 14, 2018, Debtor filed this Chapter 13 bankruptcy case.
20            2.   Debtor agreed to retain his primary residence located at 480 Hay Bale Drive
21   through his Chapter 13 bankruptcy (the “Hay Bale Property”).
22            3.   Prior to filing this Chapter 13 bankruptcy case, Debtor unsuccessfully went

23   through the State of Nevada Mediation Program. Debtor’s income has increased since the time he

24   applied for the modification through the mediation program.

25            4.   The goal of Debtor’s Chapter 13 is to obtain a loan modification on the Hay Bale

26   Property. Debtor desires to keep his home and has the financial ability to do so if given a
     reasonable modification.
27
              5.   On September 21, 2018, Debtor filed an Ex Parte Motion for Referral to Mortgage
28


                                                     1
       Case 18-50897-btb        Doc 37     Entered 10/18/18 10:10:46         Page 2 of 3



 1
     Modification Mediation. On this same date, this Court entered an Order Granting Debtor’s Ex
 2   Parte Motion for Referral to Mortgage Mediation.
 3          6.      Since this Debtor’s case was referred to the Mortgage Modification Mediation
 4   Program, Debtor has been participating in the mediation program in good faith and the case is
 5   proceHGing as required.
 6          7.      Section 1307(c) states that upon request of a party in interest a court “may”
 7   convert a Chapter 13 case to Chapter 7 or dismiss for cause. “The word ‘may’ is a permissive

 8   word, not a word of command.” In re Green, 64 B.R. 530, 531 (9th Cir. BAP 1986); Citing In re

 9   Benediktsson, 34 B.R. 349, 350 (Banrk. D Wash. 1983). In deciding whether to dismiss a

10   Chapter 13 case at the request of a creditor, the trial court's discretion is to be guided by the

11   factors listed in Section 1307(c). Green, 64 B.R. at 531. However, “[t]hat one or more of these
     factors may exist does not require a trial court to dismiss.” Id.
12
            8.       In the Ninth Circuit, bankruptcy courts make good faith determinations on a case-
13
     by-case basis, after considering the totality of the circumstances. In re Leavitt, 171 F.3d 1219,
14
     1224 (9th Cir. 1999). In addition, a “court must make its good-faith determination in the light of
15
     all militating factors.” In re Ho, 274 B.R. 867, 876 (9th Cir. BAP 2002); citing In re Goeb, 675
16
     F.2d 1386, 1390 (9th Cir. 1982). In Leavitt I, the Ninth Circuit held that when considering
17
     dismissal of a Chapter 13 case due to alleged bad faith in its filing, a bankruptcy court should
18
     consider: (1) whether the debtor misrepresented facts in his petition or plan, unfairly manipulated
19
     the Code, or otherwise filed his petition or plan in an inequitable manner; (2) the debtor's history
20
     of filings and dismissals; (3) whether the debtor intended to defeat state court litigation; and (4)
21   whether egregious behavior is present. Leavitt I, 171 F.3d at 1224.
22      A. Debtor’s Bankruptcy Case Was Filed in Good Faith
23          9.      With regard to the first Leavitt I factor, Debtor did not misrepresent any facts in
24   his petition or his plan. Mr. Waldren has been honest and forthcoming with this Court, his
25   creditors and the Chapter 13 Trustee. There have been no allegations to the contrary. Further,

26   Debtor has made no attempts to manipulate the Code.                 Rather, Debtor has sought only

27   straightforward application of the Bankruptcy Code and case law to afford his relief. The primary

28   reason for the filing of this case was to save his home from foreclosure. Debtor properly used the


                                                       2
       Case 18-50897-btb         Doc 37    Entered 10/18/18 10:10:46        Page 3 of 3



 1
     provisions of 11 U.S.C. §362 to stay the foreclosure sale. Now, Debtor is participating the
 2   Chapter 13 Mortgage Modification Mediation Program. Even if a modification is not reached,
 3   Chapter 13 affords the Debtor an opportunity to cure mortgage arrears through his Chapter 13
 4   plan. It cannot be reasonably disputed that such actions are in good faith and not an unfair or
 5   inequitable manipulation of the Bankruptcy Code.
 6           10.     The Debtor has no history of filing a bankruptcy case prior to the instant case.
 7   Thus, Debtor has never had a prior bankruptcy case dismissed.

 8           11.     This case was not filed to defeat state court litigation. There is no state court

 9   litigation pending against Debtor. Again, this case was filed to stop a foreclosure sale and to

10   provide a mechanism for the Debtor to modify his home mortgage and pay all of his creditors in

11   full. While Debtor acknowledges he went through the State Court mediation program, it was
     unsuccessful. Debtor truly desires to keep his home and has obtained am increase in pay at work,
12
     which he is hopeful will assist him in obtaining a modification.
13
             12.      This case was not filed in bad faith and an application of Leavitt 1 factors
14
     supports this conclusion.
15
         B. Dismissal Of This Case Is Not In The Best Interest Of Creditors Of This Estate.
16
             13.     This Court’s broad discretionary power under 11 U.S.C. §1307(c) includes the
17
     power to deny a request to dismiss where, as here, dismissal is not in the best interest of
18
     creditors.
19
             14.     It cannot be reasonably disputed that dismissal of this case would not be in the
20
     best interest of the creditors of this estate. A dismissal would result in HMC Assets, LLC being
21   the only creditor paid upon foreclosure. Given these facts, dismissal of this case is not in the best
22   interest of creditors.
23           Based on the foregoing, Debtor requests this Court deny HMC Assets’ Motion to Dismiss.
24
             DATED this 18th day of October 2018.
25
                                                                   DARBY LAW PRACTICE, LTD.
26
                                                                         /s/ Tricia M. Darby
27                                                              By:___________________________
28                                                                TRICIA M. DARBY, ESQ.
                                                                  Attorney for Debtor

                                                       3
